Citation Nr: 9906265	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of initial rating for service-connected 
residuals of multiple fractures of the cervical spine, 
currently evaluated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran had active duty service from January 1993 to 
August 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in April 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted a claim of 
entitlement to service connection for fractures of the 
cervical spine, and assigned a 0 percent rating.  The veteran 
has appealed this decision.  In light of the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Board 
has recharacterized the veteran's claim as stated on the 
cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical and other evidence of record indicates that 
the veteran's residuals of multiple fractures of the cervical 
spine have not been productive of a slight limitation of 
motion, or other symptoms warranting a compensable 
evaluation, for any period since August 27, 1993.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
multiple fractures of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5285, 5290 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that this is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award dated in April 1994.  Accordingly, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  

In addition, VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  See Fenderson 
v. West, No. 96-947, slip op. at 21 (U. S. Vet. App. Jan. 20, 
1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  The Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible.  In this regard, in May 1998, the Board remanded 
the veteran's claim, stating that a review of the veteran's 
November 1993 VA spine examination report showed that the 
examiner stated that the original X-rays "must" (repeated 
two times) be reviewed, as it was possible that the spinous 
process fractures were only epiphyseal junctions which had 
not yet fused, and that it did not appear that this had been 
done.  The Board also determined that the examination report 
did not include significant findings on functional loss.  
Citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Finally, the Board noted that there was some 
question as to whether the RO's notification of the 
forwarding of his claims file to the Board was sent to his 
correct address.  On remand, the Board directed the RO to 
request the veteran to identify all records of treatment 
which were relevant to his claim, and to schedule him for an 
examination.

In June 1998, the RO sent the veteran a letter requesting him 
to identify all records of treatment which were relevant to 
his claim.  There is no record of a response.  In July 1998, 
the veteran failed to appear for a scheduled examination.  In 
September 1998, the RO sent the veteran a notice to his last 
known address, and requested him to complete a form in which 
he agreed to report for an examination.  There is no record 
of a response.

The Board notes that the veteran apparently canceled 
examinations in March and July of 1997, and that he failed to 
appear for an examination scheduled in July 1998.  He also 
failed to complete and return a form, sent to him in 
September 1998, requesting him to agree to report for an 
examination.  Accordingly, the Board finds that the veteran 
has failed to report for his examination without good cause, 
and will evaluate the veteran's residuals of multiple 
fractures of the cervical spine based on the evidence of 
record.  See 38 C.F.R. § 3.655(a), (b) (1998).

The veteran argues that his residuals of multiple fractures 
of the cervical spine are more severe than his current 
noncompensable evaluation reflects.  He asserts that it is 
difficult for him to stand, lift or sit.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998). 

In April 1994, the veteran was granted service connection for 
residuals of multiple fractures of the cervical spine, 
effective August 27, 1993.  Fractures of the cervical spine 
are not specifically listed in the diagnostic codes of the 
VA's disability rating schedule.  Where the particular 
disability for which the veteran is service connected is not 
listed, it will be permissible to rate under a closely 
related disease or injury in which not only are the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§  4.20 (1998); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   In this case the 
veteran's disability is most analogous to limitation of 
motion of the cervical spine as contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5285, 5290.  

Under DC 5285 and 5290, a "slight" limitation of motion in 
the cervical spine is assigned a 10 percent rating.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The Board has determined that a compensable evaluation is not 
warranted for the veteran's residuals of multiple fractures 
of the cervical spine.  Review of a medical evaluation board 
report, dated in July 1993, shows that the veteran was 
injured during his service after he fell five to six feet on 
an obstacle course.  On examination, the examiners noted a 
spinous process fracture at C4 with minimal involvement of 
the ring, a posterior lateral process fracture at C5, a small 
lateral mass fracture at C6, and a fracture at C7 through the 
lamina next to the lateral mass.  The veteran was 
neurologically intact.  The veteran was placed in a SOMI 
brace for about 12 weeks, followed by a soft collar for two 
weeks.  The final diagnosis was multiple cervical fractures 
with residual instability.  An inpatient record cover sheet 
indicates that the veteran's diagnosis was limitation of 
motion due to pain of the cervical spine, 20 percent 
disabling.

In November 1993, the veteran was afforded VA general medical 
and spine evaluations.  A review of the spine examination 
report shows that he complained of pain on motion, especially 
when turning to the right, and numbness of the fingers, 
bilaterally.  Cervical X-rays revealed an irregularity at C7 
which was thought to represent a healed fracture.  Posterior 
spur formations were noted at C5 and C6, encroaching on the 
intervertebral foramen on the right side.  On examination, 
the neck was supple and without palpable muscle spasm.  There 
was no limitation on flexion or extension of the head.  The 
veteran was able to touch his chin to his chest, and extend 
it backward to 60 degrees.  Rotation was to 50 degrees, 
bilaterally.  Lateral bending was 30 degrees to the right and 
35 degrees to the left. The diagnosis was history of cervical 
spine fractures, healed, without evidence of residual 
disability.  A review of the general medical examination 
report shows that the examiner stated that there was a 
limitation of motion in the cervical spine, and that the 
examiner referenced the orthopedic examination report.  The 
relevant diagnosis was fractured cervical spine per history.

The Board finds that the foregoing evidence is not clinically 
characteristic of slight limitation of motion of the cervical 
spine, which is required for a 10 percent evaluation under DC 
5290.  Therefore, the veteran's residuals of multiple 
fractures of the cervical spine are most appropriately 
evaluated at the noncompensable rate under DC 5290.  The 
Board further finds that the evidence does not warrant 
assignment of a compensable rating during any period since 
the effective date for this disability, i.e., August 27, 
1993.  In this regard, the Board notes that although the 
examiner in the November 1993 general medical examination 
report indicated that there was a limitation of motion in the 
cervical spine, the examiner made no clinical findings and 
merely cited to the orthopedic examination report.  As 
previously stated, the spine examination report does not show 
a limitation of motion in the cervical spine.

In reaching this determination, the Board has considered the 
history of the veteran's residuals of multiple fractures of 
the cervical spine, as well as the current clinical 
manifestations and the effect that this disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45); see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  However, the November 
1993 VA examination report indicates that the veteran's 
cervical spine fractures are without residual disability, and 
the Board finds that the there is no medical evidence of 
disuse atrophy, or other objective indications of additional 
functional limitation that support a finding that the 
veteran's residuals of multiple fractures of the cervical 
spine impair him to a degree that he has the equivalent of a 
slight limitation of motion, such that a higher evaluation is 
warranted than that assigned by this decision. 

As a final matter, in X-rays taken in November 1993, the 
veteran was found to have minimal posterior spur formations 
at C5 and C6, which are suggestive of arthritis.  Although 
the veteran has not formally been granted service connection 
for arthritis of the cervical spine, the Board points out 
that as a practical matter his residuals of multiple 
fractures of the cervical spine have been rated with 
consideration of all functional loss under DC 5290, such that 
the symptomatology of any cervical spine arthritis has been 
taken into account in this evaluation.  In this regard, a 
review of the November 1993 VA examination report contains no 
indication that there was pain on motion of the cervical 
spine.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Thus a compensable rating is not for application.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for residuals of multiple 
fractures of the cervical spine must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for residuals of multiple 
fractures of the cervical spine is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

- 4 -


- 2 -


